Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 4, 1989, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The Unemployment Insurance Appeal Board reopened claimant’s case pursuant to the consent judgment of Municipal Labor Comm. v Sitkin (Unempl Ins Rep [CCH] 21,712 [79 Civ 5899]), which concerns compliance with certain procedural safeguards. In so doing, the Board also apparently considered the merits of claimant’s case. Any claims of procedural deficiencies are unsupported by the record (see, Matter of Ferri [Roberts], 114 AD2d 743). Furthermore, there is substantial evidence in the record to support the Board’s conclusion that claimant’s conviction of a felony constituted misconduct in connection with her employment, thus disqualifying her from receiving unemployment insurance benefits (see, Matter of McCallum [New York City Dept. of Transp. Bur. of Highways —Roberts], 126 AD2d 833, lv denied 69 NY2d 613; Matter of Markowitz [New York City Human Resources Admin. — Roberts], 94 AD2d 155). Claimant’s remaining contentions have been considered and rejected as being without merit.
Weiss, P. J., Levine, Mercure and Mahoney, JJ., concur. Ordered that the decision is affirmed, without costs.